Citation Nr: 1534450	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-30 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to payment of retroactive educational benefits under Chapter 1606, Title 10 of the United States Code (also known as the Montgomery GI Bill Selected Reserves (MGIB-SR).


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The appellant had military service with the United States Marine Corps Infantry Reserves from May 2011 to August 2011 and from May 2013 to July 2013.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 determination issued by the Department of Veterans Affairs (VA) Regional Processing Office (RPO) in Buffalo, New York.

The following determination is based on review of the appellant's paper claims file.  The Board observes that currently there are no documents located in the Veterans Benefit Management System (VBMS) electronic file for the appellant and only two notice documents regarding a hearing in a Virtual VA "eFolder" for the appellant.  However, the appellant cancelled his hearing request in April 2015 after he received notice that he was placed on the hearing docket.  Therefore, his hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The appellant's application for payment of retroactive educational benefits under the MGIB-SR education assistance program for training at Edinboro University was received by the VA on April 22, 2013.

2.  The appellant attended Edinboro University from August 29, 2011 through December 17, 2011, January 23, 2012 through May 12, 2012, August 27, 2012 through December 14, 2012 and January 28, 2013 through May 17, 2013.


CONCLUSION OF LAW

The criteria for reimbursement or payment under Chapter 1606, Title 10, United States Code, for retroactive educational benefits, are not met.  10 U.S.C.A. § 1606 (West 2014); 38 C.F.R. §§ 21.7530, 21.1029, 21.1030(b), 21.1031, 21.1032, 21.1033, 21.7131(a)(2) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2014).  See also 38 C.F.R. § 21.7530 (2014) (directing the VA to apply §§ 21.1031 and 21.1032 to Chapter 1606 claims).

In this case, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000).  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claim in this case, these provisions are not applicable to the claim decided below.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

II. The Merits of the Claim

VA will pay educational assistance to an eligible veteran or service member while he or she is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130.  When an eligible veteran or service member enters into training, the commencing date of the award of educational assistance for the program of education the service member is pursuing, is the latest of: (1) the date of certification of the educational institution; (2) one year before the date of claim; (3) the effective date of the approval of the course; or (4) one year before the date VA receives approval notice.  38 C.F.R. § 21.7131(a).

For purposes of determining the commencing date of an award of that educational assistance, the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, the date of claim is the date VA received the informal claim.  If a formal claim is filed, the date of claim is the date VA received the formal claim.  If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided for above, as appropriate.  38 C.F.R. § 21.1029(b). 

VA failure to furnish a claimant or potential claimant any form or information concerning the right to file a claim or to furnish notice of the time limit for the filing of a claim for educational assistance will not extend the time periods allowed for these actions.  38 C.F.R. § 21.1033(a). 

The appellant is seeking Montgomery GI Bill-Selected Reserve (MGIB-SR) or Chapter 1606 education benefits, which are intended to encourage membership in the Selected Reserve of the Ready Reserve.  See 10 U.S.C.A. § 16131.  This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program, and VA makes the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school, providing educational assistance for people enrolled in approved programs of education or training.  38 C.F.R. §§ 21.7520, 21.7540. 

On January 6, 2006, Congress enacted the National Defense Authorization Act for Fiscal Year 2006, Pub. L. 109-163, 119 Stat. 3136 (2006).  Section 539 expanded the MGIB-SR benefits to include payment for licensing or certification tests.  Specifically, Congress added subsection (j) under § 16131 of Title 10, United States Code, to include payments for licensing or certification tests as described in § 3452(b) of Title 38, United States Code.

VA will award educational assistance for the cost of a licensing or certification test only when the claimant takes such test: (i) while the test is approved under 38 U.S.C. chapter r 36; (ii) while the veteran is eligible for educational assistance under this subpart; and; (iii) no more than one year before the date VA receives a claim for reimbursement of the test.  38 C.F.R. § 21.7131(a)(2).  A claim under this regulation must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" means that all of the conditions listed in the provision must be met).

The facts in this case are not in dispute.  On April 22, 2013, the appellant submitted a claim for retroactive payment for his training at Edinboro University, pursuant to the MGIB-SR benefit program, where he received training from August 29, 2011 through December 17, 2011, January 23, 2012 through May 12, 2012, August 27, 2012 through December 14, 2012 and January 28, 2013 through May 17, 2013.

Since the regulations specifically state that the commencing date of the appellant's award of educational assistance cannot be earlier than one year prior to the date of receipt of the claim, educational assistance benefits under Chapter 1606, Title 10, United States Code, for training that took place prior to April 2012, cannot be granted.  In other words, because all criteria listed in 38 C.F.R. § 21.7131(a)(2) must be met, although the appellant was eligible for MGIB-SR educational assistance at the time, his claim for reimbursement was not filed within a year of the date on which he took either one of these two tests.  The appellant's claim must therefore fail on that basis.

Further, the appellant has not indicated that an informal claim was filed prior to April 2012, nor is there evidence of any attempt to file an informal claim associated with the record. 

Therefore, the appellant's application for retroactive educational benefits pursuant to Chapter 1606, Title 10, United States Code, for training at Edinboro University prior to April 2012, occurred prior to the appellant's period of eligibility, which did not begin until April 22, 2013 (one year before his VA Form 22-1990 was received by VA).

The Board notes that VA may extend for good cause a time limit within which a claimant or beneficiary is required to act to perfect a claim or challenge an adverse VA decision.  VA may grant an extension only when the following conditions are met: (1) When a claimant or beneficiary requests an extension after expiration of a time limit, he or she must take the required action (in this case, the filing of a claim for education benefits) concurrently or before the filing of that request; and (2) the claimant or beneficiary must show good cause as to why he or she could not take the required action during the original time period and could not have taken the required action sooner.  38 C.F.R. § 21.1033(e).

Here, the appellant has not asserted that he filed for an extension pursuant to 38 C.F.R. § 21.1033(e).  Even if he had done so, that regulation is not applicable to the present case; rather, 38 C.F.R. § 21.1033(e) applies only to the perfection of an existing claim (such as where a timely claim had been filed but further information was needed to complete the claim) or to challenging a prior adverse decision.  There is nothing in the regulation that permits the suspension or extension of the deadline for filing the claim itself, regardless of whether good cause is shown, which, in the present case, good cause is not shown.

The Board is mindful that the appellant, despite being eligible to receive benefits, alleges he did not receive proper instruction and support from his school's Veteran's Services Office which was why he did not file a claim earlier.  However, while the Board acknowledges the Veteran's arguments, his contentions are without merit, as ignorance of the law is no excuse.  Bryant v. West, 13 Vet. App. 482 (2000).  The Supreme Court of the United States has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385, 68 S.Ct. 1.

The pertinent legal authority clearly establishes that in order for payment or reimbursement of the costs of a licensing or certification test to occur, a claim for such must be received by VA within a year of such test.  It is undisputed that no such claim was filed.  Payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002).  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and the Board is not free to disregard the law.

In denying this claim, the Board acknowledges the unfortunate circumstances of the appellant's case and is grateful for his service.  However, there is no basis in law or fact whereby the appellant may be granted reimbursement of fees for his training taken more than one year prior to the filing of his claim.  The law, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board finds entitlement to payment of retroactive educational benefits incurred prior to April 2012 associated under Chapter 1606 of Title 10 of the United States Code must be denied. 

The Board notes that the appellant's arguments essentially constitute a theory of entitlement to equitable relief.  Unfortunately, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Secretary of VA, however, has discretionary equitable power to provide relief, and the appellant is free to apply to the Secretary of VA and request that he exercise his discretionary authority to grant the claim on an equitable basis.  See 38 U.S.C.A. § 503; see also Darrow v. Derwinski, 2 Vet. App. 303, 304-306 (1992). 


ORDER

Entitlement to payment of retroactive educational benefits under Chapter 1606, Title 10 of the United States Code (also known as the Montgomery GI Bill Selected Reserves (MGIB-SR), is denied.




____________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


